PER CURIAM.
The trustee in bankruptcy filed a bill in equity for the recovery of certain alleged preferential payments made by the bankrupt to' the defendant on the eve of bankruptcy. t The case was heard on pleadings and proofs taken in open court, and the bill dismissed. Judge (now Mr. Justice) Clarke, who heard the case, was of opinion that defendant had no knowledge, at the time the payments were made, that the debtor was embarrassed, and that the trustee had not sustained the burden of showing that defendant had, at the time, reasonable cause to believe that the debtor was insolvent. Whether defendant had reasonable cause to believe that the transfer would effect a preference is the only question presented by the appeal. We have examined the evidence and find no reason to question the correctness of the decree, which is accordingly affirmed, with costs.

©soFor other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & indexes


<§=s>Fox ether cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes